Dismissed and Memorandum Opinion filed January 17, 2008







Dismissed
and Memorandum Opinion filed January 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00955-CV
____________
 
HATTIE BLACKMON, Appellant
 
V.
 
NATIONAL RESTORATION TECHNOLOGIES, Appellee
 
 

 
On Appeal from the
County Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 795030
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 13, 2006. 
On July 19, 2007, this court ordered the parties to attend mediation.  The
parties notified this court that the case had settled in mediation, but they
requested an extension of time to complete their settlement documents.  




On January 9, 2008, the parties filed a joint motion to
dismiss the appeal in order to effectuate their compromise and settlement
agreement.  See Tex. R. App. P.
42.1.  The motion is granted.
 
In
accordance with the parties= agreement, we RENDER judgment that all causes of
action and counterclaims that were asserted or could have been asserted by
either party in this action are DISMISSED with prejudice.  See Tex. R. App. P. 42.1(a)(2)(A).  
Accordingly,
the appeal is ordered DISMISSED.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
17, 2008.
Panel consists of Chief Justice Hedges and Justices Anderson and Boyce.